Exhibit 10.1

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (this “Agreement”), dated as of April
14, 2010 (the “Effective Date”), between Spectrum Brands, Inc., a Delaware
corporation (the “Company”), and Kent J. Hussey (the “Executive”).

WHEREAS, the Executive is currently employed as the Chief Executive Officer of
the Company pursuant to an amended and restated employment agreement with the
Company, dated October 22, 2009 (the “Employment Agreement”);

WHEREAS, the Executive currently serves as the Chairman of the Board of
Directors of the Company, (the “Board”);

WHEREAS, on February 9, 2010, the Company entered into an Agreement and Plan of
Merger with Russell Hobbs, Inc., a Delaware corporation, SB/RH Holdings, Inc., a
Delaware corporation (“Parent”), Battery Merger Corp., a Delaware corporation
and a direct wholly-owned subsidiary of Parent, and Grill Merger Corp., a
Delaware corporation (the “Merger Agreement”);

WHEREAS, the Company and the Executive have agreed that the Executive’s
employment with the Company is scheduled to terminate effective as of the
earlier of (i) May 31, 2010 or (ii) the Closing Date (as defined in the Merger
Agreement, the “Closing Date”) (the earlier of such dates, the “Termination
Date”) and that the Executive shall assist in the smooth transition of the
Executive’s functions as directed by the Board;

WHEREAS, the Board has determined it to be in the best interests of the Company
to initiate transition of the duties of the office of the Chief Executive
Officer immediately;

WHEREAS, the Company desires that the Executive be available following the
Termination Date to provide additional consulting services from time to time,
and the Executive desires to provide such services, on the terms and subject to
the conditions more fully set forth in this Agreement; and

WHEREAS, the Company desires to provide the Executive with certain severance
payments and benefits in connection with the Executive’s termination of
employment with the Company, in exchange for the Executive’s agreement to comply
with certain restrictive covenants in favor of the Company and to execute and
deliver (and not revoke) a general waiver and release of claims in favor of the
Company and certain related persons, on the terms and subject to the conditions
more fully set forth in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises, mutual covenants and other
good and valuable consideration set forth in this Agreement, the receipt and
sufficiency of which is hereby acknowledged, the Executive and the Company agree
as follows:

 

I. Employment Through Termination Date; Termination of Employment; Resignation
from Positions

A. Subject to Section IE, the Executive’s last day of active employment with the
Company shall be the Termination Date and the Term (as defined in the Employment
Agreement) shall end on the Termination Date. For the avoidance of doubt, while
employed by the Company through the Termination Date, the Executive shall be
compensated at the salary rate in effect on the Effective Date (the “Base
Salary”) and otherwise continue to be eligible to participate in the Company’s
employee benefit plans and arrangements in accordance with their terms as in
effect from time to time.

B. From and after the Effective Date, the Executive will no longer be the Chief
Executive Officer of the Company and shall instead carry the title of Advisor to
the Chief Executive Officer. The Executive acknowledges and agrees that his
ceasing to serve as Chief Executive Officer and his serving as an advisor to the
Chief Executive Officer shall not constitute Constructive Termination (as
defined in the Employment Agreement). During the period from the Effective Date
through the Termination Date, the Executive shall provide such support and
cooperation as is requested by the Company in order to facilitate the smooth
transition of the Company’s leadership. In addition, the Executive will use his
best efforts to assist in bank and analyst meetings and marketing road shows in
support of the transactions contemplated by the Merger Agreement.

C. Effective as of the close of business on the Termination Date, the
Executive’s employment by the Company shall cease, and the Executive shall cease
and be deemed to have resigned from any and all titles, positions and
appointments the Executive holds with the Company and any of its affiliates,
whether as an officer, director, employee, trustee, committee member or
otherwise (including, without limitation, as the Chief Executive Officer
(effective as of the Effective Date) and Chairman of the Board and Board
member). Executive agrees to execute any documents reasonably requested by the
Company in accordance with the preceding sentence. Effective as of the close of
business on the Termination Date, the Executive shall have no authority to act
on behalf of the Company and shall not hold himself out as having such
authority, enter into any agreement or incur any obligations on behalf of the
Company, or otherwise act in an executive or other decision-making capacity with
respect to the Company. Notwithstanding any other provision of this Agreement,
in the event that the Termination Date occurs prior to the Closing Date, the
Executive shall continue to serve as non-executive Chairman of the Board and a
Board member through the Closing Date at no additional compensation (other than
the portion of the Consulting Fee that is payable to the Executive for such
period following the Termination Date pursuant to section IIA below); provided,
however, that in no event shall Executive be required to continue such service
past August 12, 2010. For the avoidance of doubt, the Executive shall resign
from the Board as Chairman and as a Board member no later than the Closing Date.

D. For a period of 60 months immediately following the Termination Date, the
Executive agrees that, upon reasonable notice and without the necessity of the
Company obtaining a subpoena or court order, Executive shall provide reasonable
cooperation in connection with any suit, action or proceeding (or any appeal
from any suit, action or proceeding), and any investigation and/or defense of
any claims asserted against the Company or any of its subsidiaries

 

2



--------------------------------------------------------------------------------

or affiliates, which relates to events occurring during Executive’s employment
with the Company, and its subsidiaries and affiliates and as to which Executive
may have relevant information (including but not limited to furnishing relevant
information and materials to the Company or its designee and/or providing
testimony at depositions and at trial), and such cooperation is not against
Executive’s own legal interest, provided that (i) the Company shall reimburse
Executive for expenses reasonably incurred in connection therewith (including
travel and lodging costs and any demonstrably lost wages if such cooperation is
after the Consulting Period (defined below)), and (ii) any such cooperation
occurring after the Consulting Period shall be scheduled to the extent
reasonably practicable so as not to unreasonably interfere with Executive’s
business or personal affairs and to take into account Executive’s personal and
business commitments and the significance of the matter in question. The Company
agrees to the extent reasonably practicable to provide Executive with reasonable
notice in the event Executive’s participation is required.

E. Notwithstanding anything to the contrary in Sections IA or IC, the Company
may terminate the Executive’s employment prior to May 31, 2010, upon the
occurrence of “Cause” as defined in (and in accordance with) the Employment
Agreement. If the Executive’s employment is terminated pursuant to this Section
IE, the date of termination shall be treated as the Termination Date for all
purposes hereunder, and the Company shall have no further obligation to provide
the Executive with Base Salary or other benefits in respect of any period from
and after the date of such termination of employment and the Executive shall not
be entitled to receive any payments or benefits other than the Required Payments
(as defined below).

 

II. Consulting Services; Independent Contractor Status

A. Commencing on the Termination Date, for the three-year period following the
Termination Date (the “Consulting Period”), the Company shall retain the
Executive to provide the Consulting Services (defined below) and the Executive
shall provide the Consulting Services (defined below) to the Company. For
purposes of this Agreement, the “Consulting Services” shall mean those
consulting services and activities related to the functions that the Executive
performed as an employee and director of the Company), as may be reasonably
requested by the Company, which shall primarily include continued advice in
connection with (i) the transition of the Company’s leadership, (ii) strategic
advice in connection with mergers and acquisitions and integration with respect
to the Merger Agreement, (iii) assistance with litigation involving the Company,
(iv) questions from the Chief Executive Officer and Chief Financial Officer of
the Company and (v) such other matters as mutually agreed to between the Company
and the Executive. In consideration for the Consulting Services, the Company
shall pay the Executive a consulting fee of $250,000 per annum (the “Consulting
Fee”), payable quarterly in arrears on or before the fifth business day of the
calendar month immediately following the end of each calendar quarter during the
Consulting Period. The Company shall also reimburse the Executive for all
reasonable travel and other business related out-of-pocket expenses incurred by
the Executive in performing the Consulting Services in accordance with its
then-prevailing policies and procedures for expense reimbursement (which shall
include appropriate itemization and substantiation of expenses incurred);
provided that such expenses are incurred with the prior written approval of the
Company and the Executive provides the Company with an itemized invoice of the
expenses incurred (and provided that the Company shall make such reimbursement
following the Executive’s providing the Company with such an invoice). For the
avoidance of doubt, the Executive shall provide the Consulting Services for a
maximum of 400 hours during each year of the Consulting Period.

 

3



--------------------------------------------------------------------------------

B. The Consulting Period shall terminate prior to the expiration of the
three-year period without further payment of unearned Consulting Fees on the
earlier of (i) the Executive’s death, (ii) the Executive’s physical or mental
incapacitation which renders him unable or unwilling to provide the Consulting
Services for a period of 90 days at the same level of quality prior to such
incapacity, (iii) upon the Executive’s violation of the Post Employment
Restrictive Covenants (defined below) or (iv) the Executive’s failure to provide
the Consulting Services. For the avoidance of doubt, the Company shall pay to
the Executive the balance of the Consulting Fee payments, if any, for the
remainder of the Consulting Period on the same quarterly basis if (x) the
Company materially breaches the Agreement (and the Executive terminates the
Consulting Period provided the Executive provides the Company with written
notice of the purported breach within 60 days of the initial occurrence and the
Company fails to cure such breach within 30 days after receipt of such written
notice) or if (y) the Company ends the Consulting Period prior to the occurrence
of any of the events listed in the immediately prior sentence.

C. The Executive and the Company acknowledge that during the Consulting Period:
(i) the Executive is an independent contractor (and not (and shall not hold
himself out as) an employee) of the Company or its affiliates, (ii) the
Executive shall not have any right to act for, represent or otherwise bind the
Company or its affiliates in any manner, (iii) the Executive shall not be
entitled to participate in any employee benefit plans or programs of the Company
or its affiliates (except as specifically provided in Sections IIIA(5), IIIA(6)
and IIIA(7) below) and (iv) the Executive shall be responsible for all taxes
(including self-employment taxes) in respect of compensation payable under
Section II hereunder during the Consulting Period.

 

III. Payments and Benefits

A. Consideration.

In consideration for the Executive’s entering into this Agreement, the Company
shall provide and/or pay to the Executive the payments and benefits described in
this Section IIIA, subject to (i) the Executive’s continued full-time employment
with the Company through the Termination Date, provided, however, that if
Executive’s employment with the Company shall terminate at any time after the
Effective Date and before the Termination Date as a result of Executive’s death,
termination of employment for Disability (as defined in the Employment
Agreement), termination of employment by Executive due to occurrence of
Constructive Termination (as defined in the Employment Agreement), (provided
that for the avoidance of doubt, the Executive’s ceasing to serve as Chief
Executive Officer as of the Effective Date and serving as Advisor to the Chief
Executive Officer shall not constitute Constructive Termination), or termination
of employment by the Company without Cause (as defined in the Employment
Agreement), then, in lieu of any payments or benefits to be paid or provided to
Executive under Section 5(b) of the Employment Agreement, the payments and
benefits set forth in this Section IIIA and in Section IIIB of this Agreement
shall be made to Executive (provided that the Executive executes an irrevocable
release of claims in the time frame and manner required under the Employment
Agreement), and for this purpose the date of such termination of Executive’s

 

4



--------------------------------------------------------------------------------

employment shall be treated as the Termination Date; and (ii) the Executive’s
execution and delivery, during the 60-day period following the Termination Date,
of the general waiver and release of claims in the form attached hereto as
Exhibit A (the “Release”) and non-revocation of the Release by the Executive
during the seven-day revocation period set forth in the Release and
(iii) Executive’s continued compliance with Executive’s obligations (including
without limitation the restrictive covenants set forth in Section IV) hereunder,
provided, that an isolated and nonrecurring good faith failure of the Executive
to comply with Section 1B or ID of this Agreement (which the Executive promptly
cures, if capable) shall not be a violation of this clause (iii):

1. on the first business day immediately following the 6-month anniversary of
the Termination Date (the “Delayed Payment Date”), a lump sum cash amount equal
to $3,712,500 (plus interest thereon from the Termination Date to the date
immediately prior to the date of payment equal to the national average rate of
interest payable on jumbo six-month bank certificates of deposit, as quoted in
the business section of the most recently published Sunday edition of the New
York Times preceding the Termination Date);

2. a lump-sum cash amount equal to the annual bonus the Executive would have
earned with respect to fiscal year 2010 based on actual performance for fiscal
2010, prorated based on the number of weeks the Executive was employed through
the Termination Date during fiscal year 2010 (the “Pro Rata Bonus”) and the Pro
Rata Bonus shall be payable in 2010 at the same time bonuses for 2010 are
payable to other senior executives of the Company;

3. on the date that is eight (8) days after the Executive executes the Release
(provided that the Executive has not revoked the Release during the seven-day
revocation period set forth therein) (such eighth (8th) day, the “Payment
Date”), a lump sum cash payment of the Executive’s LTIP award of $1,237,500;

4. from the Delayed Payment Date until December 31, 2010, the right to purchase
the Company owned or leased vehicle that the Executive currently uses for $100;
provided that on the Termination Date, the Executive shall pay the Company
$10,500 for usage of the vehicle during the period from the Termination Date to
the Delayed Payment Date, and the Company shall pay the Executive $10,500 on the
Delayed Payment Date;

5. until September 30, 2012, except for the benefits provided by Sections IIIA 6
and IIIA 7 of this Agreement, the Executive and Executive’s eligible dependents
may continue to participate in the welfare benefits which are substantially
similar to those provided to the Executive and his dependants by the Company
immediately prior to the Termination Date, at no greater cost to the Executive
than the cost to the Executive immediately prior to the Termination Date, and
which include long term care and long term disability insurance (provided that
if the Executive is covered under a new employer plan, then the Company shall
only reimburse the Executive for the excess, if any, of the cost of such benefit
coverage over the cost immediately prior to the Executive’s termination of
employment);

6. reimbursement for tax preparation and financial planning services for a
period of 10 years after the Termination Date, provided that the Executive
provides appropriate documentation for any expenses incurred with respect to
such services; and provided further that

 

5



--------------------------------------------------------------------------------

such reimbursement shall not exceed thirty thousand dollars ($30,000) per year
and reimbursements for any calendar quarter should be made within fifteen
(15) days following the close of such quarter (“Tax Preparation”);

7. for a period of ten (10) years following the Termination Date, Company shall
provide the Executive and his spouse with continuing medical (including the
Company’s Medical Expense Reimbursement Plan), dental, and life insurance
benefits substantially similar to those provided to the Executive and his spouse
by the Company immediately prior to the Termination Date at no greater cost to
the Executive than the cost to the Executive immediately prior to such date
(“Welfare Continuation”), and in the case of such continuing medical and dental
benefits coverage, the Company will impute as taxable income to the Executive an
amount equal to the actuarial cost of such coverage in excess of the applicable
employee contribution paid by the Executive for such coverage for each year or
portion thereof in which such coverage is provided to Executive and his spouse;

8. on the Payment Date, a special one time lump sum cash payment of $1,800,000;
and

9. on the Payment Date, the restrictions on the Executive’s restricted stock
(222,222 shares) granted to the Executive on or about October 22, 2009 pursuant
to the Company’s 2009 Incentive Plan and in accordance with the Company’s
Restricted Stock Award Agreement (collectively, the “Plan”) shall lapse and, on
such date, the Company shall deliver to the Executive such shares less shares
withheld to satisfy Company required tax withholding relating to the vesting of
such shares. For the avoidance of doubt, the Executive shall not be granted any
equity or equity based awards in addition to the shares described in the
immediately prior sentence.

For the avoidance of doubt, notwithstanding anything to the contrary in this
Agreement, if the Executive does not execute and deliver the Release in the time
period set forth above, or if the Executive revokes such Release during the
applicable seven-day revocation period set forth in the Release, then the
Executive shall not be entitled to receive any payments or benefits described in
Sections IIIA or IIIB (other than the Required Payments), and the Company shall
not have any further obligations to the Executive under this Agreement or the
Employment Agreement (including under Section IIIB) except as otherwise required
by applicable law. Additionally, the Executive acknowledges and agrees that
notwithstanding anything in this Agreement to the contrary, with respect to
fiscal year 2010 and thereafter, following the Termination Date the Company
shall not contribute any amount (whether 15% or otherwise) to a life insurance
policy or supplemental life insurance policy or arrangement for the Executive
and no such policy or contribution shall be required under Sections IIIA(5) and
IIIA(7); provided, that, the Executive will be able to receive the continued
group insurance benefits under Section IIIA(7) . In addition, the Executive
acknowledges and agrees that the medical and dental coverage provided above
shall be in lieu of any COBRA or similar local or state law.

B. Accrued/Other Obligations

As soon as reasonably practicable following the Termination Date, or such
earlier date as may be required by applicable state statute or regulation (or as
otherwise provided below), the Company shall provide the Executive, the payment
and benefits described below (the “Accrued/Other Obligations”):

1. any Base Salary or other compensation earned but not paid to the Executive
prior to the Termination Date with such payment being made on the first
regularly scheduled payroll date occurring on or following the Termination Date;

 

6



--------------------------------------------------------------------------------

2. any payments, benefits or entitlements that are vested, fully and
unconditionally earned or due pursuant to any Company plan, policy, program or
arrangement or other agreement;

3. payment for any accrued but unused vacation days which is estimated to be
$79,327, with such payment being made on the first regularly scheduled payroll
date occurring on or following the Termination Date;

4. any legitimate business expenses that remain unreimbursed as of the
Termination Date that are submitted for reimbursement in accordance with Company
policy within 30 days from the Termination Date;

5. transfer of ownership to Executive of the Company-owned executive life
insurance policies covering the Executive and issued by Pacific Life Insurance
Company with the following policy numbers and in-force coverage amounts:
VF80045790 ($675,000), VF80082630 ($225,000) and VF80110620 ($1, 575,000); and

6. continued indemnification of the Executive pursuant to Section 3(h) of the
Employment Agreement for acts, omissions and events occurring prior to the
Termination Date.

For the avoidance of doubt, the Accrued/Other Obligations described in this
Section IIIB are not intended to result in any duplication of any payments or
benefits described in this Agreement or any compensation or benefits plans,
policies, programs, agreements or arrangements of the Company. All payments due
under Section IIIB(2) shall be paid in accordance with the applicable plan,
policy, program, arrangement or other agreement.

C. Full Satisfaction

The Executive acknowledges and agrees that, except as otherwise set forth in
this Agreement, the Executive is not entitled to any other compensation or
benefits from the Company (including without limitation any severance or
retirement compensation or benefits under any Company plan, policy or
arrangement), and, as of and after the Termination Date, except as provided in
Sections IIIA(5) and IIIA(7) of this Agreement, the Executive shall no longer
participate in, accrue service credit or have contributions made on Executive’s
behalf under any employee benefit plan sponsored by the Company in respect of
periods commencing on and following the Termination Date; provided that, except
as expressly provided herein, nothing in this Agreement shall constitute a
waiver by the Executive of Executive’s rights to vested benefits, if any, under
any employee benefit plan of the Company in respect of Executive’s services to
the Company prior to the Termination Date.

 

7



--------------------------------------------------------------------------------

D. No Mitigation or Offset

Except as provided in Section IIIA(5) and subject to Executive’s compliance with
Section IV of this Agreement, the obligations of the Company under this
Agreement shall not be affected by the Executive’s receipt of compensation and
benefits from another employer in the event that the Executive accepts new
employment following the Termination Date and the Executive shall not be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement.

 

IV. Restrictive Covenants

A. The Executive acknowledges and agrees that the Company has expended and shall
continue to expend substantial amounts of time, money and effort to develop
business strategies, employee and customer relationships and goodwill and build
an effective organization. The Executive acknowledges and agrees that the
Executive shall continue to be bound by the restrictive covenants contained in
the Employment Agreement, including Section 6 (Agreement Not to Compete) and
Section 7 (Secret Processes and Confidential Information). The Executive agrees
that the Non-Competition Period (as defined in the Employment Agreement) shall
be extended to the later of (i) two years after the Termination Date or (ii) the
expiration of the Consulting Period. The Executive agrees that the restrictions
on the Executive’s use or disclosure of Confidential Information (as defined in
the Employment Agreement) shall remain in force until five years after the
Termination Date. Except as modified in the preceding sentence, Sections 6 and 7
of the Employment Agreement shall remain in full effect.

B. The Executive agrees to deliver to the Company all documents, data, records,
notes, drawings, manuals and other tangible information in whatever form which
pertains to the Company and the Executive will not retain any such information
or any reproduction or excerpt thereof; provided the Executive shall be
permitted to retain his desk calendar, address book and rolodex. In addition,
the Executive may retain his Company laptop and cell phone, provided that all
Confidential Information is removed from such laptop and cell phone and such
information is promptly returned to the Company.

C. The Executive shall not, whether in writing or orally, malign, denigrate or
disparage the Company, its parents, subsidiaries or their respective
predecessors and successors, or any of the current or former directors, senior
officers, shareholders (who own more than 10% of the outstanding common shares),
partners (who own more than 10% of the vote), members (who own more than 10% of
the vote), of any of the foregoing, with respect to any of their respective past
or present activities, or otherwise publish (whether in writing or orally)
statements that tend to portray any of the aforementioned parties in an
unfavorable light. The Company shall not whether in writing or orally, malign,
denigrate or disparage the Executive. Notwithstanding the foregoing, nothing in
this Agreement shall prevent anyone in the preceding two sentences, from
providing truthful testimony or other responses in connection with any lawful
subpoena, court order or compulsory process in any investigation, proceeding or
hearing before any federal, state or local governmental agency or to make
truthful statements as needed in litigation.

 

8



--------------------------------------------------------------------------------

D. If the Executive challenges the restrictions contained in Sections 6(a),
6(b), 6(c), 7(a) or 7(b) of the Employment Agreement, as amended in Section IVA,
or any court determines that any of these provisions are unlawful or
unenforceable such that Executive need not honor those provisions, then the
Executive shall not receive the pay and benefits provided in Section IIIA (other
than the Required Payments ) or if he has already received such pay, then
Executive shall be required to repay such severance pay and benefits to the
Company within 10 days of written demand by the Company.

E. The Executive acknowledges that a violation by Executive of any of the
covenants contained in this Section IV would cause irreparable damage to the
Company in an amount that would be material but not readily ascertainable, and
that any remedy at law (including the payment of damages) would be inadequate.
Accordingly, the Executive agrees that, notwithstanding any provision of this
Agreement to the contrary, the Company shall be entitled (without the necessity
of showing economic loss or other actual damage or requirement to post bond) to
injunctive relief (including temporary restraining orders, preliminary
injunctions and/or permanent injunctions) in any court of competent jurisdiction
for any actual or threatened breach of any of the covenants set forth in this
Section IV in addition to any other legal or equitable remedies it may have. The
preceding sentence shall not be construed as a waiver of the rights that the
Company may have for monetary damages under this Agreement or otherwise, and all
of the Company’s rights shall be unrestricted.

 

V. Miscellaneous

A. Non-Admission. Nothing contained in the Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the
Executive or on the part of the Company, and the Company hereby expressly denies
any such wrongdoing or liability.

B. Taxes. Notwithstanding any other provision of this Agreement to the contrary,
the Company may withhold from all amounts payable under this Agreement all
federal, state, local and foreign taxes that are required to be withheld
pursuant to any applicable laws and regulations. The Executive shall be
responsible for the payment of Executive’s portion of any and all required
federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable to the Executive under this Agreement. For
the avoidance of doubt, the Executive acknowledges and agrees that the Executive
shall be solely responsible for the payment of taxes with respect to the
Consulting Fees.

C. Representation by Counsel. Prior to execution of this Agreement, Executive
was advised by the Company of Executive’s right to seek independent advice from
an attorney of Executive’s own selection regarding this Agreement. Executive
acknowledges that Executive has entered into this Agreement knowingly and
voluntarily and with full knowledge and understanding of the provisions of this
Agreement after being given the opportunity to and having consulted with
counsel. Executive further represents that in entering into this Agreement,
Executive is not relying on any statements or representations made by any of the
Company’s directors, officers, employees or agents which are not expressly set
forth herein, and that Executive is relying only upon Executive’s own judgment
and any advice provided by Executive’s attorney. Within thirty (30) days
following receipt of an invoice, the Company will reimburse the Executive for
all reasonable legal expenses the Executive incurred in connection with the
negotiation and execution of this Agreement.

 

9



--------------------------------------------------------------------------------

D. Section 409A. Section 9 of the Employment Agreement (Section 409A) is
incorporated herein by reference and notwithstanding the timing in Section III,
Section 9 of the Employment Agreement shall govern the timing of any such
payment, subject, however, to the following provisions which shall apply
notwithstanding anything in this Agreement or in the Employment Agreement to the
contrary.

1. Neither this Agreement nor the Employment Agreement may be amended pursuant
to the second sentence of Section 9(a) of the Employment Agreement without
Executive’s prior written consent.

2. The parties hereto agree that for purposes of Section 409A (which term as
used herein shall include the regulations issued thereunder and all notices,
rulings and other guidance issued by the Internal Revenue Service interpreting
same), (A) the Termination Date shall be treated as the date of Executive’s
“separation from service”, as defined in Section 409A , and (ii) Executive’s
separation from service shall be treated as an “involuntary separation from
service” as defined in Treas. Reg.§1.409A-1(n)(1).

3. In the case of any amounts payable to Executive under this Agreement that may
be treated as payable in the form of “a series of installment payments”, as
defined in Treas. Reg. §1.409A-2(b)(2)(iii), Executive’s right to receive such
payments shall be treated as a right to receive a series of separate payments
for purposes of Treas. Reg. §1.409A-2(b)(2)(iii).

4. The parties hereto agree that the special rule referred to in Section 9(b) of
the Employment Agreement requiring a six (6) month delay in payment for amounts
or benefits payable to Executive on account of his separation from service, if
and to the extent required by Section 409A, shall be treated as not applicable
to the payments and benefits to be made or provided to Executive under Section
IIIA other than payments under IIIA(1), IIIA(4) and IIIA(6) during the period
expiring six months from the Termination Date, it being the parties’ intention
to treat such payments or benefits as qualifying for one or more of the
exceptions from Section 409A’s requirements provided under the regulations and
applicable guidance issued under Code section 409A.

5. For the avoidance of doubt, the provisions of Section 9(d) of the Employment
Agreement shall apply to all indemnification payments, expense reimbursements,
and in-kind benefits to be paid or provided to Executive under this Agreement.

6. For the avoidance of doubt, the Company shall have no obligation to indemnify
or otherwise hold the Executive (or any beneficiary) harmless from any taxes or
penalties under Section 409A.

E. Entire Agreement. Except as otherwise stated in this Agreement, this
Agreement is the entire agreement between the Company and the Executive with
respect to the subject matter hereof and contains all agreements, whether
written, oral, express or implied, between the Company and the Executive
relating to the termination of the Executive’s employment with the Company and
the Executive’s provision of consulting services to the Company, and, as of the
date of this Agreement, supersedes and extinguishes any other agreement or
understanding

 

10



--------------------------------------------------------------------------------

relating to the terms and conditions applicable to the termination of the
Executive’s employment, and the Executive’s provision of consulting services to
the Company, whether written, oral, express or implied, between the Company and
the Executive. This Agreement may not be modified or amended, nor may any rights
under it be waived, except in a writing signed and agreed to by the Company and
the Executive specifically referencing the provision being so changed or
modified.

F. Benefit of Agreement; Assignment; Beneficiary.

1. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns, including, without limitation, any corporation
or person which may acquire all or substantially all of the Company’s assets or
business, or with or into which the Company may be consolidated or merged (for
the avoidance of doubt, this includes Parent), ); provided, that the Company may
not assign its rights and obligations hereunder, without prior written consent
of the Executive, other than as a result of a transaction described in this
sentence (such consent not to be unreasonably withheld). This Agreement shall
also inure to the benefit of, and be enforced by, the Executive and Executive’s
personal or legal representatives, executors, administrators, successor, heirs,
distributes, devisees and legatees.

2. No rights or obligations of the Executive hereunder may be assigned or
transferred by the Executive, without the prior written consent of the Company,
except to the extent permitted under any applicable plan, policy, program,
arrangement or other agreement with the Company or its affiliates or by will or
operation of law.

3. If the Executive should die while any amount, benefit or entitlement would
still be payable (or due) to the Executive hereunder, all such amounts, benefits
and entitlements shall be paid or provided in accordance with the terms of this
Agreement to the Executive’s beneficiary, devisee, legatee or other designee, or
if there is no such designee, to the Executive’s estate.

G. Headings. The Section headings herein are for convenience of reference only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

H. Required Payment. The phrase Required Payment shall mean the Tax Preparation,
Welfare Continuation and Accrued/Other Obligations.

I. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect.

J. Severability. If any term or provision of this Agreement is invalid, illegal
or incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of this Agreement shall nonetheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

11



--------------------------------------------------------------------------------

K. Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

L. No Construction Against Drafter. No provision of this Agreement or any
related document will be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or drafted such
provision.

M. Governing Law; Venue; Waiver of Trial by Jury.

1. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY
PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS
OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE
THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF DELAWARE.

2. Each party to this Agreement irrevocably agrees for the exclusive benefit of
the other that any and all suits, actions or proceedings relating to Section VIB
of this Agreement (collectively, “Actions” and, individually, an “Action”) may
be maintained in either the courts of the State of Delaware or the federal
District Courts sitting in Wilmington, Delaware (collectively, the “Chosen
Courts”) and that the Chosen Courts shall have jurisdiction to hear and
determine or settle any such Action and that any such Actions may be brought in
the Chosen Courts. Each party irrevocably waives any objection that it may have
now or hereafter to the laying of the venue of any Actions in the Chosen Courts
and any claim that any Actions have been brought in an inconvenient forum and
further irrevocably agrees that a judgment in any Action brought in the Chosen
Courts shall be conclusive and binding upon it and may be enforced in the courts
of any other jurisdiction.

3. Each party to this Agreement agrees that this Agreement involves at least
$100,000 and that this Agreement has been entered into in express reliance on
Section 2708 of Title 6 of the Delaware Code. Each of the parties to this
Agreement irrevocably and unconditionally agrees (i) that, to the extent such
party is not otherwise subject to service of process in the State of Delaware,
it will appoint (and maintain an agreement with respect to) an agent in the
State of Delaware as such party’s agent for acceptance of legal process and
notify the other parties hereto of the name and address of said agent, (ii) that
service of process may also be made on such party by pre-paid certified mail
with a validated proof of mailing receipt constituting evidence of valid service
sent to such party at the address set forth in this Agreement, as such address
may be changed from time to time pursuant hereto, and (iii) that service made
pursuant to clause (i) or (ii) above shall, to the fullest extent permitted by
applicable law, have the same legal force and effect as if served upon such
party personally within the State of Delaware.

 

12



--------------------------------------------------------------------------------

N. Waiver of Jury Trial. The Companies and the Executive each hereby waive any
right to a trial by jury in any action, suit or other legal proceeding arising
under or relating to any provision of this Agreement.

O. Counterparts. The Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Signatures delivered by facsimile shall
be effective for all purposes.

P. Notice. All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) upon
confirmation of receipt when such notice or other communication is sent by
facsimile, (c) one day after delivery to an overnight delivery courier, or
(d) on the fifth day following the date of deposit in the United States mail if
sent first class, postage prepaid, by registered or certified mail. The
addresses for such notices shall be as follows:

For notices and communications to the Company:

Spectrum Brands, Inc.

Six Concourse Parkway

Suite 3300

Atlanta, GA 30328

Facsimile: (770) 829-6295

Attention: General Counsel

For notices and communications to the Executive: at the address set forth in the
records of the Company, as updated at the request of the Executive from time to
time.

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

Q. Company Warranty. The Company represents and warrants that it is fully
authorized by action of its Board (and has taken all necessary action required
by the Merger Agreement) to enter into this Agreement and to perform its
obligations under it.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first written above.

 

SPECTRUM BRANDS, INC.

By:

 

/s/ John T. Wilson

 

Name: John T. Wilson

 

Title: SVP, Secretary and General Counsel

 

/s/ Kent J. Hussey

 

Kent J. Hussey

 

14



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

 

1. Release of Claims

In partial consideration of the payments and benefits described in Section IIIA
of the Separation and Consulting Agreement (the “Separation Agreement”) dated as
of April [15], 2010, between Spectrum Brands Inc., a Delaware corporation (the
“Company”), and the undersigned (“Executive”), to which Executive agrees that
Executive is not entitled until and unless Executive executes this Release and
it becomes effective in accordance with the terms hereof, Executive, for and on
behalf of himself and his heirs, successors and assigns, subject to the last two
sentences of this Section 1, hereby waives and releases any employment,
compensation or benefit-related common law, statutory or other complaints,
claims, charges or causes of action of any kind whatsoever, both known and
unknown, in law or in equity, which Executive ever had, now has or may have
against the Company and its shareholders, parents, subsidiaries, successors,
assigns, directors, officers, partners, members, managers, employees, trustees
(in their official and individual capacities), employee benefit plans and their
administrators and fiduciaries (in their official and individual capacities),
representatives or agents, and each of their affiliates, successors and assigns,
(collectively, the “Releasees”) by reason of facts or omissions which have
occurred on or prior to the date that Executive signs this Release and which
arise from or in any way relate to Executive’s employment with and service to
the Company and/or the termination of such employment and service from the
Company, including, without limitation, any complaint, charge or cause of action
arising out of Executive’s employment or termination of employment, or any term
or condition of that employment, or arising under federal, state or local laws
pertaining to employment, including the Age Discrimination in Employment Act of
1967 (“ADEA,” a law which prohibits discrimination on the basis of age), the
Older Workers Benefit Protection Act, the National Labor Relations Act, the
Civil Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII
of the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and any other Federal, state and local laws relating to discrimination
on the basis of age, sex or other protected class, all claims under Federal,
state or local laws for express or implied breach of contract, wrongful
discharge, defamation, intentional infliction of emotional distress, and any
related claims for attorneys’ fees and costs. Executive further agrees that this
Agreement may be pleaded as a full defense to any action, suit, arbitration or
other proceeding covered by the terms hereof which is or may be initiated,
prosecuted or maintained by Executive, Executive’s descendants, dependents,
heirs. executors, administrators or permitted assigns. By signing this Release,
Executive acknowledges that Executive intends to waive and release any rights
known or unknown that Executive may have against the Releasees under these and
any other laws; provided, that Executive does not waive or release claims with
respect to (i) any rights he may have to any severance payments or benefits
under the Separation Agreement, (ii) accrued vested benefits under employee
benefit plans of the Company and its subsidiaries and affiliates subject to the
terms and conditions of such plans and applicable law, (iii) the Consulting Fees
in accordance with the Separation Agreement, (iv) any rights he may have as a
passive stockholder of the Company, (v) any rights he may have to obtain
contribution as permitted by law in the

 

A-1



--------------------------------------------------------------------------------

event of entry of judgment against the Executive as a result of any act or
failure to act for which the Executive, on the one hand, and the Company, on the
other hand, are jointly liable and (vi) indemnification in accordance with the
Company’s policies for acts or omission which occurred during the Term, except
for any Proceedings (defined below) which are initiated by the Executive unless
authorized in writing by the Board or ratified by the Board (collectively, the
“Unreleased Claims”).

 

2. Proceedings

Executive acknowledges that Executive has not filed any complaint, charge, claim
or proceeding, except with respect to an Unreleased Claim, if any, against any
of the Releasees before any local, state or federal agency, court or other body
(each individually a “Proceeding”). Executive represents that Executive is not
aware of any basis on which such a Proceeding could reasonably be instituted.
Executive (i) acknowledges that Executive will not initiate or cause to be
initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law; and (ii) waives any right
Executive may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”). Further, Executive
understands that, by executing this Release, Executive will be limiting the
availability of certain remedies that Executive may have against the Company and
limiting also the ability of Executive to pursue certain claims against the
Releasees. Notwithstanding the above, nothing in Section 1 of this Release shall
prevent Executive from (i) initiating or causing to be initiated on his behalf
any complaint, charge, claim or proceeding against the Company before any local,
state or federal agency, court or other body challenging the validity of the
waiver of his claims under the ADEA contained in Section 1 of this Release (but
no other portion of such waiver); or (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC.

 

3. Time to Consider

Executive acknowledges that Executive has been advised that he has forty-five
(45) days from the date of receipt of this Release to consider all the
provisions of this Release and he does hereby knowingly and voluntarily waive
said given forty-five (45) day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT
EXECUTIVE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO,
AND HAS IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING
BELOW EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A
CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE
AND THE OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT
BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND
EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

 

4. Revocation

Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of execution of this Release to revoke this Release
(including, without

 

A-2



--------------------------------------------------------------------------------

limitation, any and all claims arising under the ADEA) and that neither the
Company nor any other person is obligated to provide any benefits to Executive
pursuant to Section IIIA of the Separation Agreement until eight (8) days have
passed since Executive’s signing of this Release without Executive having
revoked this Release, in which event the Company immediately shall arrange
and/or pay for any such benefits otherwise attributable to said eight- (8) day
period, consistent with the terms of the Separation Agreement. If Executive
revokes this Release, Executive will be deemed not to have accepted the terms of
this Release, and no action will be required of the Company under any section of
this Release.

 

5. No Admission

This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or the Company.

 

6. General Provisions

A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.

 

7. Governing Law

The validity, interpretations, construction and performance of this Release
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to agreements made and to be wholly performed within that
State, without regard to its conflict of laws provisions or the conflict of laws
provisions of any other jurisdiction which would cause the application of any
law other than that of the State of Delaware.

IN WITNESS WHEREOF, Executive has hereunto set his hand as of the day and year
set forth opposite his signature below.

 

 

    

 

   DATE      KENT J. HUSSEY   

 

A-3